Citation Nr: 0943970	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to 
December 1985.

In October 2004, the RO, in pertinent part, denied a rating 
in excess of 10 percent for a service-connected right knee 
disability.  The RO also disallowed a previously denied claim 
for service connection for a back disorder.  The Veteran 
appealed both determinations to the Board of Veterans' 
Appeals (Board).

In March 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  In 
November 2008, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for a back disability, and granted that claim on the merits.  
The claim for a rating in excess of 10 for the service-
connected disability of the right knee was remanded for 
additional development.

Following the receipt of additional evidence, the Appeals 
Management Center (AMC) confirmed and continued the prior 10 
percent evaluation for the right knee.  The case was returned 
to the Board, and is now presented for further appellate 
consideration.

For the reasons set forth below, the Veteran's right knee 
claim is again being remanded to the RO, via the AMC.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

In April 2009, the AMC furnished the Veteran a supplemental 
statement of the case (SSOC) that confirmed and continued the 
previously assigned 10 percent evaluation for his service-
connected right knee disability.  The AMC's determination was 
based, in part, on information contained in newly acquired VA 
treatment records, dated from February 2006 to December 2007, 
and the report of a January 2009 VA knee examination.

The Veteran responded to the SSOC approximately two weeks 
after it was issued.  He reported that he had been seen at 
the VA Medical Center (VAMC) in Richmond, Virginia, on March 
30, 2009.  He indicated that the VA care provider had 
examined his knee, reviewed his x-rays, given him a steroid 
shot, and discussed with him the possibility that future 
treatment might involve the use a different kind of knee 
brace and/or a joint replacement.  According to the Veteran, 
a follow-up appointment was scheduled for May 18, 2009.

Records of the Veteran's March and May 2009 VA clinical 
visits are not in the claims file.  Because the records of 
those visits, if procured, could bear on the outcome of his 
appeal, efforts should be made to obtain them, together with 
any other records of relevant VA treatment he may have 
undergone since the time that such records were last procured 
in December 2007.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  A remand is 
required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records of any relevant 
VA treatment the Veteran may have received 
since December 7, 2007-including his 
reported treatment at the VAMC in Richmond, 
Virginia in March and May 2009-following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.  If for some 
reason records are not obtained, 
documentation of attempts made should be 
included in the claims folder.

2.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish an SSOC to the 
Veteran and his representative.

After the Veteran and his representative have been 
given an opportunity to respond to the SSOC, the 
claims file should be returned to this Board for 
further appellate review.  No action is required by 
the Veteran until he receives further notice, but he 
may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

